department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person oo identification_number telephone number employer_identification_number we have considered your request dated date for a ruling that your grant to n an organization exempt under sec_501 of the internal_revenue_code code is for charitable purposes and is not a taxable_expenditure under sec_4945 facts you are a private_foundation organized as a_trust under state law and exempt from federal_income_tax as an organization described in sec_501 of the code your trust agreement requires you to make payments or distributions for charitable scientific or educational_purposes as defined by sec_501 giving first consideration to grants for research treatment prevention elimination or meeting the challenges of diabetes or hearing impairment with special preference to specific projects you have represented that a substantial part of your mission is to promote the availability of spoken language communication options for deaf children toward that purpose you make grants to raise public awareness to promote support and increase the availability of quality spoken language educational programs and qualified professionals the information submitted with your request shows that you have conducted pre-grant inquiries and obtained information about o an organization exempt under sec_501 of the code that created n an organization exempt under sec_501 to advance spoken language communication options for individuals who are deaf or hard of hearing by developing and managing educational standards for professionals recently n developed an international program that offers two separate certifications one for therapists and one for educators in addition n plans to develop a program for groups of professionals that work in public and in the future n may also develop a private educational clinical and early intervention settings certification that would be available to programs offered by both public and private institutions n also plans to collaborate with other organizations to expand the availability of professional training opportunities in this field the information you submitted with your request shows that you awarded a one-year general support grant to n on date for these purposes to define the essential knowledge skills and core competencies that professionals must have to work with children who are deaf or hard of hearing to teach them to use spoken language to communicate and to develop and administer educational opportunities for professionals in the field of spoken language deaf education such as workshops seminars continuing education courses practicum and mentorship placements and other training programs in order to enhance their knowledge skills and core competencies you provided a signed and executed copy of the terms and conditions agreement associated with your grant to n the agreement requires n to use all grant funds solely for charitable literary scientific or educational_purposes within the meaning of sec_170 of the code also the agreement requires n to immediately return any grant funds not expended for the purpose of the grant during the grant term and to provide annual reports on the use of the grant funds with a narrative of the accomplishments attested to by the responsible financial officer or a certified_public_accountant last the agreement restricts n from using the grant for the purposes described in sec_53_4945-5 through iv of the foundation and similar excise_tax regulations foundation regulations finally your request states that you will fulfill the reporting requirements contained in sec_53_4945-5 of the foundation regulations you requested the following ruling that the current grant is not a taxable_expenditure as defined by sec_4945 of the code where you are exercising expenditure_responsibility over the grant law sec_170 of the code states that the term charitable_contribution means a contribution or gift to or for_the_use_of a corporation trust community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes sec_4945 of the code imposes a tax on the taxable_expenditures of a private_foundation sec_4945 of the code states that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an organization unless the foundation exercises expenditure_responsibility over the grant in accordance with sec_4945 sec_4945 of the code defines the term expenditure_responsibility to mean that a private_foundation is responsible for exerting all reasonable efforts and for establishing procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary sec_6033 of the code generally requires that an organization exempt from federal_income_tax under sec_501 be required to file an annual return sec_1_501_c_3_-1 of the income_tax regulations regulations includes the advancement of education in the definition of the term charitable sec_1_501_c_3_-1 of the regulations defines the term educational as relating to instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community sec_53_4945-5 of the foundation regulations states that in general under sec_4945 of the code the term taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an organization other than an organization described in sec_509 or unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_53_4945-5 of the foundation regulations states that generally a private_foundation will be considered to be exercising expenditure_responsibility under sec_4945 of the code as long as it exerts all reasonable efforts and establishes adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the commissioner sec_53_4945-5 of the foundation regulations requires a private_foundation to conduct a pregrant limited inquiry concerning the potential grantee such inquiry should be complete enough to give a reasonable person assurance that the grantee will use the grant for the proper purposes the inquiry should concern itself with matters such as a the identity prior history and experience if any of the grantee organization and its managers and b any knowledge which the private_foundation has based on prior experience or otherwise of or other information which is readily available concerning the management activities and practices of the grantee organization sec_53_4945-5 of the foundation regulations states that in order to meet the expenditure_responsibility requirements of sec_4945 of the code a private_foundation must require that each grant to an organization with respect to which expenditure_responsibility requirements must be exercised under this section be made subject_to a written commitment signed by an appropriate officer director or trustee of the grantee organization the commitment must include an agreement by the grantee i ii ii iv to repay any portion of the amount granted which is not used for the purposes of the grant to submit full and complete annual reports on the manner in which the funds are spent and the progress made in accomplishing the purposes of the grant except as provided in paragraph c of this section to maintain records of receipts and expenditures and to make its books_and_records available to the grantor at reasonable times and not to use any of the funds - a b c d to carry on propaganda or otherwise to attempt to influence legislation to influence the outcome of any specific public election or to carry on directly or indirectly any voter registration drive within the meaning of sec_4945 or to make any grant which does not comply with the requirements of sec_4945 or or to undertake any activity for any purpose other than one specified in sec_170 the agreement must also clearly specify the purposes of the grant sec_53_4945-5 of the foundation regulations provides generally that to satisfy the reporting requirements of sec_4945 of the code a granting foundation must provide certain information on its annual information_return required to be filed by sec_6033 for each taxable_year with respect to each grant made during the taxable_year or upon which any amount or report is outstanding at any time during the taxable_year which is subject_to the expenditure_responsibility requirements of sec_4945 these requirements may be satisfied by submission with the foundation’s information_return of a report received from the grantee if the information required by sec_53_4945-5 is contained in the report sec_53_4945-5 of the foundation regulations states that the report attached to the return must contain or be accompanied by the following information j ii iii iv v the name and address of the grantee the date and amount of the grant the purpose of the grant the amounts expended by the grantee based on the most recent report received from the grantee whether the grantee has diverted any portion of the funds or the income therefrom in the case of an endowment grant from the purpose of the grant to the knowledge of the grantor the dates of any reports received from the grantee and vi vii the date and results of any verification of the grantee’s reports undertaken pursuant to and to the extent required under sec_53_4945-5 by the grantor or by others at the direction of the grantor revrul_68_489 1968_2_cb_210 held that an organization will not jeopardize its exemption under sec_501 of the code even though it distributes funds to organizations that are not exempt under sec_501 provided it retains control and discretion over use of the funds for sec_501 purposes revrul_76_455 1976_2_cb_150 held that an organization formed to encourage and assist in establishment of nonprofit regional health data systems to conduct studies and propose improvements with regard to quality utilization and effectiveness of health care and health care agencies and to educate those involved in furnishing administering and financing health care was furthering a charitable purpose analysis an organization that is exempt under sec_501 of the code can make grants to organizations that are not within the scope of sec_501 so long as the distributions are made and used to further its own charitable purposes and it exercises expenditure_responsibility over the distributions revrul_68_489 supra you made a grant to n an organization that is not exempt under sec_501 to further an important part of your charitable purpose which is to promote the availability of spoken language communication options for deaf children your grant will not be considered a taxable_expenditure described in sec_4945 of the code as long as it is used to further a charitable purpose and both parties meet the expenditure_responsibility requirements of sec_4945 first n will define the qualifications this activity is consistent with the definition n plans to use your grant to conduct two primary activities that professionals need to educate deaf children which will advance education by providing standards for professional educational programs of educational under sec_1 c - d of the regulations which includes the instructing and training of individuals to improve or develop their capabilities second n will use part of the grant to make educational opportunities available to institutions programs and professionals this activity is similar to the ones performed by the organization described in revrul_76_455 supra that conducted studies and proposed improvements for health care programs and systems your grant to n will not be considered a taxable_expenditure under sec_4945 of the code because n will use it to further your purpose of advancing education which is a charitable purpose described in sec_501 by promoting the availability of spoken language communication options for deaf or hard of hearing individuals generally when a private_foundation makes a grant to an organization that is not described in sec_170 of the code the regulations require the exercise of expenditure_responsibility thus a grantor must retain control and discretion as to the use of the funds and maintain records establishing that the funds were used for sec_501 purposes the terms and conditions set forth in the agreement meet the requirements of sec_4945 and provide you with reasonable assurance that n will use the grant exclusively to further your charitable purposes in addition you have represented that you will meet the reporting requirements in sec_53_4945-5 of the foundation regulations accordingly your grant will not be considered a taxable_expenditure as long as you exercise expenditure_responsibility over the grant in accordance with sec_4945 and sec_53_4945-5 conclusion based on the foregoing we rule as follows that the grant described above is not a taxable_expenditure within the meaning of sec_4945 of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make if you disagree with our proposed available for public inspection is attached to notice deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald j shoemaker manager exempt_organizations technical group enclosure notice
